Evans, Judge.
This is a suit on an open account against two individuals doing business as a partnership under a trade name. The jury returned a verdict for the plaintiff for the entire sum allegedly due against only one of the parties, and *326this defendant filed a motion for new trial on the general grounds only, which was denied after a hearing. The appeal is from this judgment. Held:
Submitted September 11, 1969
Decided September 19, 1969.
Doyle C. Brown, for appellant.
Lipshutz, Macey, Zusmann & Sikes, Gary C. Furin, for appellee.
One of the alleged partners, while admitting that in the beginning the business was a 'joint venture, alleged and testified that he received a salary and provided his services, the business being owned by the appellant but that he would participate in the profits, if any; yet the appellant denied that he owned the business but had loaned sums to the other — each thus insisting that the other was the sole owner of the business. The evidence showed the account was due and unpaid. The jury returned a verdict for the plaintiff against the appellant for the entire sum alleged to be due. Since the evidence was sufficient to support the findings of the jury, this court cannot reverse the judgment of the lower court denying the motion for new trial. Zaban v. Coleman, 27 Ga. App. 376 (108 SE 555); Comolli v. National Cash Register Co., 40 Ga. App. 683 (151 SE 517); Perkins v. Butler, 50 Ga. App. 589 (178 SE 459); Farley v. Groover, 60 Ga. App. 169, 170 (3 SE2d 135).

Judgment affirmed.


Pannell and Quillian, JJ., concur.